ORDER OF COURT
A majority of the active judges having voted to rehear this case en banc, the petition for rehearing en banc is granted. In accordance with customary practice, the panel opinion and the dissent released on *351June 17, 2011, is withdrawn, and the judgment entered on the same date is vacated. See 1st Cíir. I.O.P. X(D).
The parties have filed briefs and the en banc court will have copies of these briefs. However, the parties are asked to file supplemental briefs addressing the questions listed below and any related issues that may be pertinent. Such briefs should be filed simultaneously on or before January 26, 2012. Amici are welcome to file amicus briefs, not to exceed 20 pages per brief, on the same schedule, but must seek leave of court.
The questions are:
1. How do the principles of the Parratt-Hudson doctrine, including its development in Zinermon v. Burch, 494 U.S. 113, 110 S.Ct. 975, 108 L.Ed.2d 100 (1990), apply in the circumstances of this case?
2. Is First Circuit law inconsistent with this governing Supreme Court law? If so, is that circuit precedent relevant to the “clearly established law” analysis for purposes of the qualified immunity inquiry?
3. Assuming a due process violation occurred in the present case, does qualified immunity apply?
Supplemental briefs must comply with applicable rules concerning format, page limit, number of copies, service and other requirements, The en banc hearing will be scheduled for April 3, 2012, at 9:00 a.m.

It is so ordered.